The petition by the state of Connecticut for certification for appeal from the Appellate Court, 101 Conn. App. 373 (AC 26569), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that there was insufficient evidence to support the defendant’s *904conviction of risk of injury to a child in violation of General Statutes § 53-21 (a) (1)?”
Decided June 26, 2007
The Supreme Court docket number is SC 17923.
Timothy F. Costello, special deputy assistant state’s attorney, in support of the petition.
Paul W. Summers, assistant public defender, and James B. Streeto, assistant public defender, in opposition.
ROGERS, C. J., did not participate in the consideration or decision of this petition.